Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                     May 26, 2016

The Court of Appeals hereby passes the following order:

A16A0530. HAROLD SIMPSON v. THE STATE.

       In his notice of appeal, Appellant indicated that nothing should be omitted from
the record on appeal. Notwithstanding, the appellate record received by this Court
is incomplete. Notably, the record does not include the transcript of the trial in this
case. Also missing from the record are Appellant’s original out of time motion for
new trial filed in 2012 and any order of the trial court granting leave to file such out
of time motion, if such order exists.
       A complete appellate record is necessary for determination of the issues in this
appeal. Accordingly, it is hereby ordered that this matter be remanded to the trial
court with direction to prepare a complete appellate record, including all of the
filings, motions, orders, and transcripts in this case. It is further ordered that the trial
court shall then re-transmit this matter to the Court of Appeals for re-docketing and
disposition of this appeal. Upon re-docketing, briefing by the parties should proceed
in accordance with Court of Appeals Rule 23.
                                          Court of Appeals of the State of Georgia
                                                                               05/26/2016
                                                 Clerk’s Office, Atlanta,____________________
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                          , Clerk.